DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 and 21-26 in the reply filed on 6-22-2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8-11, 21, 23, 25-26, 31, 33, 35-36 and 38-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam 20200160376.

As to claim 1, Islam discloses a method for wireless communication at a first wireless device [115, 115-a, 115-b] comprising: 
performing a connection establishment procedure with a second wireless device [105, 105-a, 105-b] (see par. 0064); 
identifying, based at least in part on performing the connection establishment procedure, a set of analog-to-digital converter resolution sizes supported by the first wireless device, the set of analog-to-digital converter resolution sizes comprising two or more bit quantities that are dynamically configurable by the first wireless device (see par. 0006, 0025-0033, 0060, 0110-0111); and 
transmitting, to the second wireless device, a capability message that includes an indication of the set of analog-to-digital converter resolution sizes supported by the first wireless device (see par. 0100-0102, 0117-0118).

As to claim 3, Islam discloses the method of claim 1, further comprising: transmitting, to the second wireless device, an indication of a power consumption factor associated with each analog-to-digital converter resolution size of the set of analog-to-digital converter resolution sizes (see par. 0100-0102, 0117-0118).

As to claim 5, Islam discloses the method of claim 1, wherein identifying the set of analog-to-digital converter resolution sizes comprises: identifying a positive real number corresponding to each bit quantity of the two or more bit quantities, wherein the capability message comprises an indication of the positive real numbers (see par. 0109).

As to claim 6, Islam discloses the method of claim 1, wherein each analog-to-digital converter resolution size of the set of analog-to-digital converter resolution sizes indicates an effective number of bits for an analog-to-digital converter resolution (see par. 0110-0111).

As to claim 8, Islam discloses the method of claim 1, further comprising: receiving one or more messages from the second wireless device; and selecting an analog-to-digital converter resolution size from the set of analog-to- digital converter resolution sizes for processing the one or more messages (see par. 0122).

As to claim 9, Islam discloses the method of claim 8, further comprising: processing the one or more messages using a noise suppression procedure based at least in part on the selected analog-to-digital converter resolution (see par. 0123).

As to claim 10, Islam discloses the method of claim 9, wherein the noise suppression procedure comprises a non-uniform quantization procedure, a nonlinear distortion suppression procedure, a signal reconstruction procedure, or any combination thereof (see par. 0110).

As to claim 11, Islam discloses the method of claim 1, wherein the first wireless device comprises a user equipment (UE) and the second wireless device comprises a base station network device (see fig. 1, items 115, 105).

Regarding claims 21, 23 and 25-26, they are the corresponding apparatus claims of method claims 1, 3, 5-6, 8-11. Therefore, claims 21, 23 and 25-26 are rejected for the same reasons as shown above.

Regarding claims 31, 33, 35-36 and 38-41, they are the corresponding mean-plus-function claims of method claims 1, 3, 5-6, 8-11. Therefore, claims 31, 33, 35-36 and 38-41 are rejected for the same reasons as shown above.

Regarding claim 42, is the corresponding non-transitory computer-readable medium claim of method claim 1. Therefore, claim 42 is rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 22, 32 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam.

As to claims 2, 22, 32 and 43, Islam discloses generating a plurality of values indicating a signal-to-quantization noise ratio per bit quantity supported by the first wireless device based at least in part on the set of analog-to-digital converter resolution sizes; and transmitting an indication of the values as part of the capability message (see par. 0109-0110, 00119-0120, 0125). Islam fails to disclose a table. However, it is noted that Islam values indicates the same information and OFFICIAL NOTICE IS TAKEN THAT generating a table is a common and well known technique. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to generate a table for the simple purpose of organizing the data and/or values.

Claim(s) 4, 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Sartori 20160302092.

As to claims 4, 24 and 34, Islam discloses wherein identifying the set of analog-to-digital converter resolution sizes comprises: identifying a value corresponding to each bit quantity of the two or more bit quantities, wherein the capability message comprises an indication of the values (see par. 0109). Islam fails to disclose an integer value. In an analogous art, Sartori disclose using an integer value (see par. 0048). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use an integer value for the simple purpose of indicating the desired information.

Claim(s) 7 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Kuo 20210135716.

As to claims 7 and 37, Islam discloses receiving, from the second wireless device, a message indicating one or more parameters that are based at least in part on the set of analog-to-digital converter resolution sizes supported by the first wireless device; and processing a received message based at least in part on the one or more parameters (see par. 0006, 0025-0033, 0060, 0110-0111). Islam fails to disclose precoding parameters. In an analogous art, Kuo discloses receiving precoding parameters (see par. 0008). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use an integer value for the simple purpose of managing wireless resources and improving signal reception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647